Citation Nr: 0509210	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served with the Philippine Guerillas from August 
1944 to March 1945 and the Philippine Army from July 1945 to 
March 1946.  He died in June 1992 and the appellant is his 
surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claim.  

The case was previously before the Board in February 2004, 
when it was remanded to schedule a hearing and give the 
appellant a chance to appoint a representative.  A 
representative has been appointed.  Appellant was scheduled 
for a video hearing before the Board in January 2005.  She 
failed to report to the hearing.  Therefore, the Board will 
proceed with review of the issue on appeal.  See 38 C.F.R. 
§ 20.702(d) (2004).  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was pneumonia, with an antecedent 
cause of congestive heart failure due to atherosclerotic 
heart disease; and with diabetes mellitus as another 
significant condition contributing to death.  

2.  During his lifetime, the veteran was not service 
connected for any disabilities.  


3.  The medical evidence does not establish that the cause of 
the veteran's death had its onset during active service or 
any applicable presumptive period or was related to any in-
service disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran died in June 1992.  His death certificate 
establishes that the immediate cause of death was pneumonia, 
with an antecedent cause of congestive heart failure due to 
atherosclerotic heart disease; and with diabetes mellitus as 
another significant condition contributing to death

The veteran's discharge physical examination and Affidavit 
for Philippine Army Personnel, both dated in February 1946, 
do not show any medical complaints regarding pneumonia, 
atherosclerotic heart disease, or diabetes.  The 
cardiovascular system, endocrine system, and lungs were 
normal.  

The claims file contains statements of Dr. Abelardo De Guia, 
Dr. F.E. Matias, Dr. Francisco F. Gonzalez, and Dr. Federico 
Florendo, Jr., all dated in June 1962; statement of Dr. 
Nicanor O. Rosario of Silliman University Medical Center, 
dated in December 1987; and statement of Dr. Domingo T. 
Adriano, dated in May 1988.  None of these statements noted a 
diagnosis of pneumonia, atherosclerotic heart disease, or 
diabetes.  

A statement dated in April 2002 from the Negros Oriental 
Provincial Hospital noted hospital admissions in August and 
December 1990, with a diagnosis including diabetes mellitus 
and hypertensive vascular disease.  The veteran was also 
admitted in June 1992, immediately prior to his death, with 
diagnoses of pneumonia, congestive heart failure secondary to 
atherosclerotic heart disease, and diabetes.  The record does 
not link the veteran's illnesses to service.  

A certificate dated in April 2002 and outpatient records 
dated from September 1982 to May 1991 from Bais District 
Hospital have also been associated with the claims file.  The 
outpatient records show that diabetes was diagnosed in 1990.  
There is no evidence in the outpatient records linking any 
illnesses or disabilities to the veteran's service.  The 
statement noted that no other records were available.  In 
July 2004, the appellant stated she had no other evidence to 
submit.


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in February 2002 and May 2004.  
The appellant was told of the requirements to successfully 
establish service connection for the cause of the veteran's 
death, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content and timing of the February 2002 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The RO obtained the veteran's available records, as described 
above.  In July 2004, the appellant wrote that she had no 
other evidence to submit.  Thus, there is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidentiary record does not show 
that causes of the veteran's death are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the appellant's claim on the 
merits.  


B.  Cause of death 

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  A disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 (West 2002), or for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Service connection for cardiovascular disease and diabetes 
mellitus may also be established based on a legal presumption 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claim for service connection for the 
cause of veteran's death.  

The veteran's death certificate shows his cause of death was 
pneumonia, congestive heart failure due to atherosclerotic 
heart disease, and diabetes mellitus, which is not 
contradicted by any competent evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board must rely on independent medical evidence to support 
its findings and must not refute medical evidence in the 
record with its own unsubstantiated medical conclusions).  

Appellant has not presented any competent medical evidence 
linking the causes of the veteran's death to service.  The 
veteran's discharge physical examination report was negative 
for any respiratory illness including pneumonia, 
atherosclerotic heart disease, or diabetes mellitus.  There 
is no evidence of record indicating a diagnosis for any of 
the conditions causing the veteran's death while in service 
or within the presumptive period following service.  There is 
also no evidence that any of the death-causing illnesses were 
diagnosed prior to 1990, many decades after service.  

To the extent the appellant asserts that the veteran's death 
was caused by an in-service illness or injury, such 
assertions are not credible as there is no evidence 
indicating the appellant possesses the requisite medical 
knowledge and education necessary to render a probative 
opinion on the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  And no medical 
professional has attributed the causes of the veteran's death 
as shown on his death certificate to service.  

The preponderance of the evidence does not support a finding 
that the veteran's pneumonia, atherosclerotic heart disease, 
and diabetes mellitus were related to service.  As there is 
no link shown between the veteran's service and his death, 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).  The evidence 



in this case is not so evenly balanced as to apply the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. § 3.102 (2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


